DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed 19 February 2021 has been entered. Claims 1-15 and 19-25 remain pending in the application. Applicant’s amendments have overcome each and every 112 rejection previously presented in the non-final office action mailed 30 September 2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


1-3, 5-15, and 19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Modesitt (US 2006/0271078).
Regarding claim 1, Modesitt discloses a method for forming an expandable tract across a wall of a blood vessel (abstract; fig. 4, tract created by introduction device 6), comprising: creating a first passage 22 across the wall with a sharpened member at a first angle relative to a lumen longitudinal axis defined by a lumen of the blood vessel in the region adjacent the first passage (paragraph 0057 discloses the Seldinger technique, which the Medical Dictionary for the Health Professions and Nursing defines as a “method of percutaneous insertion of a catheter into a blood vessel . . . a needle is used to puncture the structure . . .”), advancing an anchor assembly 2 through the first passage such that a distal portion 14 of the anchor assembly is placed within the lumen of the blood vessel, applying a force to the anchor assembly to position an adjacent portion of the blood vessel wall into a desired contact configuration relative to the anchor assembly (fig. 1, elements 24 and 26), while maintaining the desired contact configuration, advancing a needle (fig. 4, element 6) through a portion of the anchor assembly and to create a second passage 28 spaced from the first passage through a portion of the wall of the blood vessel to form an expandable tract between overlapping tissue portions of the vessel wall, wherein a portion of the anchor assembly comprises a saddle-shaped needle receiving structure (fig. 21, the end of element 12 through which element 6 emerges would be u-shaped) configured to receive and support the needle 6 after it has been advanced across the portion of the wall to create the expandable tract (examiner notes that the needle remains in contact with element 12 after creating the arteriotomy 28; see fig. 4); advancing a guidewire through the expandable tract 
Regarding claim 2, the sharpened member comprises a scalpel or a needle (paragraph 0057 discloses the Seldinger technique).
Regarding claim 3, the first passage (fig. 4, element 22) is substantially straight in geometry. Examiner notes that, in view of applicant’s drawings, “substantially straight” has not been given a 112(b) rejection because it was adequately clear that the term permits only negligible deviations from a straight line.

Regarding claim 6, the desired contact configuration is characterized in that at least a portion (fig. 1, element 14) of the anchor assembly 2 is oriented substantially parallel to an axis parallel to a portion of the vessel wall immediately adjacent the expandable tract.
Regarding claim 7, Modesitt discloses that controllably (paragraph 0099) extending a load assisting structure from the anchor assembly (paragraph 0122, “luminal retainer 24 can deploy out of the luminal retainer exit port 122”) before applying the force to the anchor assembly (luminal retainer 24 must be deployed before it can press against the lumen wall and apply force to the arteriotomy device 2).
Regarding claim 8, controllably extending comprises rotating the load assisting structure about a pivot point relative to the anchor assembly (paragraph 0099, “rotatably deploy the luminal retainer 24").
Regarding claim 9, Modesitt discloses that controllably extending comprises extending the load assisting member outward from an outer surface of the anchor assembly along a substantially straight axial pathway relative to the anchor assembly (fig. 28’s straight luminal retainer 24 in view of paragraph 0099, “translatably . . . deploy the luminal retainer 24”).

Regarding claim 11, controllably extending comprises manually applying a load to a proximal portion of the anchor assembly (fig. 16, element 96), at least a portion of such load being transferred to one or more members coupled to the load assisting structure (paragraph 099; activating the first control 96 deploys the luminal retainer 24, so there must be intermediate components linking activation of the first control 96 and deployment of luminal retainer 24).
Regarding claim 12, the expandable tract is substantially straight in geometry (fig. 4, near element 6).

    PNG
    media_image1.png
    332
    543
    media_image1.png
    Greyscale


Regarding claim 14, a distal portion (annotated fig. 3 above, element 6B) leading to the lumen of the blood vessel is angled more steeply relative to the lumen longitudinal axis than is a more proximal portion 6A.
Regarding claim 15, Modesitt discloses advancing the needle until a distal portion of the needle comes into contact with at least a portion of the saddle-shaped needle receiving structure. Examiner notes that a distal portion of the needle (fig. 21, element 6) comes into contact with a portion of the saddle-shaped needle 12 as the needle is pushed.
Regarding claim 19, Modesitt discloses advancing a dilating instrument across the expandable tract (paragraph 0074, "The introducer sheath can expand the second arteriotomy 28 to a desired or workable size").

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Modesitt in view of Warren (US 3,598,118).
Regarding claim 4, Modesitt discloses wherein the anchor assembly (fig. 1, element 2) comprises a flexible (paragraph 0056) distal portion (anchor 14) coupled to a substantially rigid proximal portion (figs. 12 and 13, delivery guide 12 to press 106), and wherein the flexible distal portion is advanced through the first passage (fig. 4, element 22) and a force is applied to the anchor assembly to position the adjacent portion of the blood vessel wall into the desired contact configuration relative to the anchor assembly (fig. 1, luminal retainer 24 and entry wall retainer 26). 
after the flexible distal portion is advanced through the first passage. Warren teaches immediate removal of a needle after insertion of a catheter therethrough, in order to avoid complications caused by the needle (col.1, ll. 32-37). Warren further teaches that an apparatus could be produced in multiple parts in order to facilitate immediate removal of the needle (col. 1, ll. 72-75). It would have been obvious to one having ordinary skill in the art before the invention was made to have modified the method of Modesitt to immediately remove the needle, in order to avoid complications.

	Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Modesitt in view of Fischell et al. (US 4,765,332).
	Regarding claim 20, modified Modesitt discloses the invention essentially as claimed except for advancing one or more elongate instruments through the dilating instrument to conduct a portion of a diagnostic or interventional procedure. Fischell teaches advancing one or more elongate instruments through a dilating instrument to conduct a portion of a diagnostic or interventional procedure (fig. 6), in order to remove stenotic plaque material (col. 4, ll. 15-16). It would have been obvious to one having ordinary skill in the art before the invention was made to modify the method of Modesitt to advance an elongate instrument through the dilating instrument as taught by Fischell, in order to remove stenotic plaque material (col. 4, ll. 15-16).

s 21-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Modesitt and Fischell as applied to claim 20 above, and further in view of Rudnick (US 5,320,639).
Regarding claim 21, modified Modesitt discloses the invention essentially as claimed except for withdrawing the one or more elongate instruments and dilating instrument and leaving a guidewire in place across the expandable tract. Rudnick teaches withdrawing the one or more elongate instruments and dilating instrument and leaving a guidewire in place across the expandable tract (col. 6, lines 36-41; the elongate instrument and the dilating instrument corresponding to the cannula and the housing, respectively). It would have been obvious to one having ordinary skill in the art before the invention was made to have modified the method of Modesitt to withdraw the elongate instrument and the dilating instrument while leaving the guidewire in place as taught by Rudnick, in order to redeploy the arteriotomy device back to the arteriotomy to deliver filler (Modesitt; paragraph 0147).
Regarding claim 22, Modesitt discloses withdrawing the guidewire (paragraph 0147) to allow blood pressure acting on the vessel wall to cause the overlapping tissue portions to collapse against each other and self-seal the expandable tract (abstract mentions a self-sealing arteriotomy).
Regarding claim 23, modified Modesitt discloses the invention essentially as claimed except for withdrawing the one or more elongate instruments and the guidewire and leaving the dilating instrument in place across the expandable tract. Rudnick teaches withdrawing the one or more elongate instruments and the guidewire and leaving the dilating instrument in place across the expandable tract (col. 6, ll. 20-26; the 
Regarding claim 24, Modesitt discloses allowing blood pressure acting on the vessel wall to cause the overlapping tissue portions to collapse against each other and self-seal the expandable tract (abstract mentions a self-sealing arteriotomy). Modified Modesitt discloses the invention essentially as claimed except for withdrawing of the dilating instrument. Rudnick teaches the withdrawing of the dilating instrument (col. 6, ll. 25-26, the dilating instrument corresponds to the housing). It would have been obvious to one having ordinary skill in the art before the invention was made to have modified the method of Modesitt to withdraw the dilating instrument as taught by Rudnick, in order to remove a non-implantable device which, if left in place, would cause complications.
Regarding claim 25, Modesitt discloses allowing blood pressure acting on the vessel wall to cause the overlapping tissue portions to collapse against each other and self-seal the expandable tract (abstract mentions a self-sealing arteriotomy). Modified Modesitt discloses the invention essentially as claimed except for withdrawing the one or more elongate instruments, the dilating instrument, and the guidewire. Rudnick teaches withdrawing the one or more elongate instruments, the dilating instrument, and the guidewire (col. 6, ll. 36-41; the elongate instrument and the dilating instrument corresponding to the cannula and the housing, respectively). It would have been .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/TUAN V NGUYEN/Primary Examiner, Art Unit 3771